               Case 2:12-cr-00177-RSL Document 106-2 Filed 04/19/21 Page 1 of 2




 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8
                                                       No. 2:12-CR-00177-RSL-001
 9    UNITED STATES OF AMERICA,
                                                       ORDER GRANTING MOTION
10                         Plaintiff,                  FOR TERMINATION OF
                                                       SUPERVISED RELEASE
11            v.
12    MOSES LAPIR,
13                          Defendant.
14

15                                                   ORDER

16            Having reviewed Defendant’s Motion for Termination of Supervised Release, pursuant to

17   18 U.S.C. § 3583(e)(1), I hereby grant and order supervision terminated.

18
19            DATED this WK           day of 0D\               , 2021.

20

21

22                                                        The
                                                           h Honorablebl Robert
                                                                            b S. Lasnikik
23                                                        United States District Judge

24
25

26

      ORDER GRANTING TERMINATION OF                                              Perkins Coie LLP
      SUPERVISED RELEASE (No. 2:12-                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      CR-00177-RSL-001) –1                                                     Phone: 206.359.8000
     152162855.1                                                                Fax: 206.359.9000
               Case 2:12-cr-00177-RSL Document 106-2 Filed 04/19/21 Page 2 of 2




 1   Presented by:
 2
     s/Thomas W. Hllier, II
 3   Thomas W. Hillier, II, No. 5193
     Caitlin Hoeberlein, No. 56737
 4   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 5   Seattle, WA 98101-3099
 6   Telephone: (206) 359 6328
     Facsimile: (206) 359 7328
 7   Thillier@perkinscoie.com
     CHoeberlein@perkinscoie.com
 8
     Attorneys for Defendant
 9

10

11

12
13

14

15

16

17

18
19

20

21

22

23

24
25

26

      ORDER GRANTING TERMINATION OF                                Perkins Coie LLP
      SUPERVISED RELEASE (No. 2:12-                          1201 Third Avenue, Suite 4900
                                                               Seattle, WA 98101-3099
      CR-00177-RSL-001) –2                                       Phone: 206.359.8000
     152162855.1                                                  Fax: 206.359.9000
